Exhibit 10.2
 
 
 
RESTATED MANAGEMENT SERVICES AGREEMENT




THIS RESTATED MANAGEMENT SERVICES AGREEMENT (the “Restated Agreement”) is made
as of September 30, 2009, by and between MONTICELLO RACEWAY MANAGEMENT, INC., a
New York corporation having its principal office and place of business located
at 204 State Route 17B, Monticello, New York 12701 (“MRMI”); and SPORTSYSTEMS
GAMING MANAGEMENT AT MONTICELLO, LLC, a New York limited liability company
having its principal office and place of business located at 40 Fountain Plaza,
Buffalo, New York 14202 (the “Advisor”).


RECITALS


A.           MRMI and the Advisor are parties to a certain Management Services
Agreement dated as of June 10, 2009 (the “Original Agreement”).


B.           The parties have agreed to revise and restate the Original
Agreement in the manner set forth in this Restated Agreement to reflect their
understandings and agreements regarding the terms under which the Advisor will
continue to provide consulting services to MRMI.


NOW, THEREFORE, in view of the Recitals and in consideration of the mutual
promises and covenants contained herein, the parties agree that the terms and
conditions of the Original Agreement shall be replaced and superseded in their
entirety by this Restated Agreement, and the full extent of the understandings
and agreements between MRMI and the Advisor shall henceforth be as follows:


1.             Assistance to be Provided by the Advisor.  From the date of this
Restated Agreement through December 31, 2009, the Advisor will advise and assist
MRMI in its conduct of the day-to-day operations of MRMI’s video lottery gaming,
food service and related hospitality businesses at Monticello Gaming and
Raceway.  In this regard, the Advisor shall advise and assist MRMI with respect
to its operations at Monticello Gaming and Raceway, only as requested.  Such
advice and assistance shall be provided by the Advisor remotely from its place
of business, and not at the business premises of MRMI.  The performance of all
activities by the Advisor pursuant to this Restated Agreement shall be on behalf
of MRMI and for its exclusive account and benefit.


2.             Retained Rights and Responsibilities of MRMI.  All legal and
equitable interest in Monticello Gaming and Raceway and its video lottery
gaming, pari-mutuel racing, food service and related hospitality facilities
shall belong exclusively to MRMI.  MRMI retains the exclusive right to receive
and retain all of revenues generated by its various business operations, and
MRMI is solely responsible for the payment of all expenses associated with such
businesses.


3.             Management Fee.  In consideration for the services previously
performed by the Advisor pursuant to the Original Agreement, contemporaneously
with the execution and delivery of this Restated Agreement MRMI will pay to the
Advisor the fixed sum of (i) Six Hundred and Fifty Thousand Dollars
($650,000.00), plus (ii) the Base Management Fee payable by MRMI to the Advisor
under Section 6.01.1 of the Original Agreement for the months of August and
September 2009.  MRMI shall not be required to pay any additional consideration
for the ongoing advice and assistance to be provided by the Advisor pursuant to
Section 1 above.  The foregoing management fee represents an unconditional
amount due and owing to the Advisor, and the Advisor shall not be liable for the
repayment of such management fee (or any portion thereof) under any
circumstances.  Without limiting the generality of the foregoing, in the event
that MRMI believes the Advisor to be in breach of its obligation to provide
ongoing advice and assistance to MRMI in the manner described in Section 1,
MRMI’s only remedy shall be to terminate the Advisor’s engagement to provide
such ongoing services prior to the December 31, 2009 expiration date of this
Restated Agreement.
 
 
 

--------------------------------------------------------------------------------

 


4.             Reimbursement of Expenses.  MRMI will reimburse all reasonable
out-of-pocket expenses incurred by the Advisor at the specific request of MRMI
and authorized by its General Manager in providing the advice and assistance
described herein.


5.             Confidential Information.  MRMI and the Advisor each agree that
any information received concerning the other party hereto, whether during the
previous performance of the Original Agreement or hereafter obtained during the
performance of this Restated Agreement, relating to such other party’s
organization, financial matters, marketing plans or other information of a
propriety nature, shall be treated by the parties in full confidence, will be
used solely for the purpose of performing the parties’ continuing duties under
this Restated Agreement, will not be used in any way detrimental to the party
which has disclosed or will disclose such proprietary information, and will be
kept confidential by each of MRMI and the Advisor; provided, however, that such
proprietary information may be disclosed to the employees and other
representatives of MRMI and the Advisor who need to know such information for
the purpose of performing this Restated Agreement.  Without limiting the
generality of the foregoing, MRMI and the Advisor agree that such proprietary
information shall not be disclosed to any third party other than (i) the New
York State Lottery, (ii) any other governmental agency having jurisdiction over
the parties’ businesses or the properties, or (iii) as otherwise expressly
required by legal requirements applicable to either party hereto.  MRMI
acknowledges that certain gaming and pari-mutuel racing licenses are currently
issued to and held by affiliates of the Advisor, and that the affiliates of the
Advisor may, in the future, apply for additional gaming licenses.  Accordingly,
certain legal requirements may compel the affiliates of the Advisor to disclose
private or otherwise confidential information about MRMI or the operations of
its video lottery gaming business and pari-mutuel racing businesses.  MRMI
hereby consents to such disclosure as long as the same, in each instance, is
approved in advance and in writing by MRMI.  MRMI further agrees to refrain from
any action that may affect the licenses issued to the affiliates of the Advisor,
so long as the same will not unduly interfere with MRMI’s operation of its
various businesses at Monticello Gaming and Raceway.
 
6.             Restriction on Employee Solicitation.  Each of the parties agrees
to refrain from soliciting the employment of, or hiring or otherwise retaining
the service of, the employees of the other party hereto or such parties’
affiliates during the term of this Restated Agreement and for a period of twelve
(12) months after the expiration or termination of this Restated Agreement,
provided however that each of the parties shall not be prohibited from hiring an
employee of the other party as a result of a response by such employee or his
agent to a non-targeted general solicitation through a public medium such as
media advertisements and the use of professional search firms.
 
 
2

--------------------------------------------------------------------------------

 
 
7.             Availability of Injunctive Relief.  The provisions of Sections 5
and 6 above shall survive the expiration or early termination of this Restated
Agreement, and shall be enforceable by an injunction or such other equitable
relief may be granted by a court of competent jurisdiction.

8.             Additional Affirmative Covenants of the Parties.  MRMI and the
Advisor further covenant and agree as follows:


(a)           Each of MRMI and the Advisor agree to comply with all applicable
laws, ordinances, orders and regulations, and to deliver to the other party
hereto copies of any notices of violations of law, ordinances, orders and
regulations, that are issued by any governmental authority having jurisdiction
over the ownership or operation of Monticello Gaming and Raceway and the
improvements located thereon..  Each of MRMI and the Advisor shall use its
commercially reasonable best efforts to obtain and maintain any necessary
licenses, permits, authorizations and approvals required by it for the conduct
of the video lottery gaming, food service, and related hospitality business
conducted at Monticello Gaming and Raceway, and to assist the other party hereto
when reasonably requested in obtaining and maintaining any licenses, permits,
authorizations and approvals required by such other party.


(b)           Each of MRMI and the Advisor shall promptly and timely file any
and all filings, reports, certificates and applications with governmental
agencies which are necessary or appropriate for the parties to perform their
respective responsibilities set forth in this Restated Agreement.


9.             Required Approvals.  The terms and conditions of this Restated
Agreement and the legal obligations of the parties set forth herein are subject
to the final approval of this Restated Agreement by the New York Lottery and the
New York State Racing and Wagering Board.


10.           Advisor as Independent Contractor and Agent for MRMI.  The Advisor
shall act solely as the agent of MRMI.  Nothing in this Restated Agreement shall
constitute or be construed to create a partnership, joint venture or joint
employer relationship between the Advisor and MRMI, and the Advisor shall be an
independent contractor of MRMI.


11.           Preparation of Restated Agreement.  Each of MRMI and the Advisor
acknowledges that it received the advice of separate legal counsel in the
negotiation of this Restated Agreement, and that the terms of the transactions
contemplated by this Restated Agreement are fair and reasonable.  Each of MRMI
and the Advisor agrees that no conflict, omission or ambiguity in this Restated
Agreement, nor the interpretation of this Restated Agreement, shall be construed
against either party on the basis that such party was responsible for the
drafting of this Restated Agreement.


12.           Entire Agreement; No Collateral Representations; Mutual
Releases.  This Restated Agreement constitutes the final, complete and exclusive
statement of the parties’ agreement with respect to the subject matter
hereof.  Except to the extent otherwise expressly set forth herein, this
Restated Agreement supersedes the Original Agreement and any prior or
contemporaneous agreements, memoranda, proposals, commitments, assurances,
communications, discussions, promises, representations, understandings, conduct,
courses of dealing, or warranties of any kind, whether oral or written
(collectively and severally, the “prior agreements”).  Any such prior agreements
are of no force or effect.  Without limiting the generality of the foregoing,
except to the extent expressly provided in this Restated Agreement, each of MRMI
and the Advisor, for itself and its successors and assigns, hereby releases,
waives, discharges and covenants not to sue the other party to this Restated
Agreement for any reason or cause related to Original Agreement, the obligations
of MRMI and the Advisor set forth in the Original Agreement, or the performance
or default in performance by MRMI or the Advisor of their respective
responsibilities set forth in the Original Agreement.
 
 
3

--------------------------------------------------------------------------------

 


13.           No Oral Modification or Waiver.  This Restated Agreement may not
be varied, supplemented or contradicted by evidence of prior agreements, or by
evidence of subsequent oral agreements.  Neither this Restated Agreement nor any
of its terms or provisions may be amended, modified, supplemented, augmented,
rescinded, discharged or terminated (other than by performance), except by a
written instrument signed by all of the parties to this Restated Agreement.


14.           Severability.  If any term or provision of this Restated Agreement
or the application thereof to any person or circumstance shall, to any extent,
be determined to be invalid, illegal or unenforceable under present or future
laws, then (a) the performance of the offending term or provision (but only to
the extent its application is invalid, illegal or unenforceable) shall be
excused as if it had never been incorporated into this Restated Agreement, and,
in lieu of such excused provision, there shall be added a provision as similar
in terms and amount to such excused provision as may be possible and be legal,
valid and enforceable; and (b) the remainder of this Restated Agreement shall
not be affected thereby, and shall continue in full force and effect to the
fullest legal extent.


15.           No Third Party Beneficiaries.  Nothing contained in this Restated
Agreement shall confer any rights or remedies on any person or entity other than
the parties hereto and their respective successors and assigns, if any; nor
shall anything in this Restated Agreement relieve or discharge the obligation or
liability of any third person to any party to this Restated Agreement; nor shall
any provision of this Restated Agreement give any third person any right of
subrogation or action over or against any party to this Restated Agreement.


16.           No Reliance on Prior Representations.  Each of MRMI and the
Advisor acknowledges and agrees that there are no oral representations or
promises which has induced such party to change its position to its detriment,
to partially perform, or to part with value in reliance upon such representation
or promise.


17.           Headings.  The headings used in this Restated Agreement are for
convenience of reference only, and shall not be used in construing or
interpreting the scope or intent of this Restated Agreement or any provision
hereof.


18.           Applicable Law.  This Restated Agreement and the rights and
remedies of each party arising out of or relating to this Restated Agreement
(including, without limitation, equitable remedies) shall, with the exception of
any applicable Federal laws, be solely governed by, interpreted under, and
construed and enforced in accordance with the substantive laws of the State of
New York without regard to conflicts of law principles.  This Restated Agreement
was made, and its obligations are to be performed, wholly within the State of
New York.
 
 
4

--------------------------------------------------------------------------------

 


19.           Assignment or Delegation.  MRMI shall be entitled to assign its
rights and delegate the performance of its duties and obligations under this
Restated Agreement to any party.  The Advisor acknowledges that it has been
selected to provide advice and assistance to MRMI on account of the Advisor’s
personal experience and capability, and, accordingly, the Advisor shall not be
entitled to delegate performance of its duties and obligations hereunder without
the prior written consent of MRMI, which consent may be withheld by MRMI in its
sole and unfettered discretion.


20.           Counterparts.  This Restated Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument, binding on all parties
hereto.  Any signature page of this Restated Agreement may be detached from any
counterpart of this Restated Agreement and reattached to any other counterpart
of this Restated Agreement that is identical in all material respects.  Any
counterpart that is signed by all parties may be introduced into evidence in any
action or proceeding without having to produce or account for the other
counterparts.  The existence of this Restated Agreement may also be established
by introducing into evidence a number of separately signed counterparts which
collectively contain the signatures of all parties, and which are otherwise
identical in all material respects.


21.           Electronically Transmitted Documents.  If a copy or counterpart of
this Restated Agreement is originally executed and such copy or counterpart is
thereafter transmitted electronically by facsimile or similar device, such
facsimile document shall for all purposes be treated as if manually signed by
the party whose facsimile signature appears.


IN WITNESS WHEREOF, the parties have executed this Restated Agreement as of the
date first above written.

 

 
MONTICELLO RACEWAY MANAGEMENT, INC.
         
By:
/s/ Charles A. Degliomini   
Name:
Charles A. Degliomini  
Title:
Executive Vice President






 
SPORTSYSTEMS GAMING MANAGEMENT
AT MONTICELLO, LLC
         
By:
/s/ Ronald A. Sultemeier   
Name:
Ronald A. Sultemeier  
Title:
Vice President

 
 
 
5